*531The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. The evidence disproved appellant’s justification defense beyond a reasonable doubt.
To the extent the court erred in denying appellant’s request for a missing witness charge, the error was harmless, as there was overwhelming evidence of appellant’s guilt (see People v Fields, 76 NY2d 761 [1990]; People v Abelson, 27 AD3d 301 [2006]). Appellant’s remaining contention is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. Concur — Friedman, J.E, Sweeny, Acosta, Renwick and Abdus-Salaam, JJ.